 Case 1:19-cr-00286-AMD Document 40 Filed 01/30/20 Page 1 of 1 PageID #: 308
                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
EAG                                              271 Cadman Plaza East
F. #2019R00029                                   Brooklyn, New York 11201



                                                 January 30, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Kelly
                     Criminal Docket No. 19-286 (S-2) (AMD)

Dear Judge Donnelly:

               The government respectfully submits this letter in response to the defendant
Robert Kelly’s motion to waive Kelly’s appearance at the conference scheduled for February
6, 2020. (Ltr. of Steven A. Greenberg, dated Jan. 30, 2020 (Docket No. 39)). In light of the
upcoming trial date and the serious nature of the charges that the defendant faces, the
government respectfully requests that, absent a compelling reason, the defendant appear by
video conference at the conference scheduled for February 6, 2020.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:      /s/
                                                 Elizabeth Geddes
                                                 Nadia Shihata
                                                 Maria Cruz Melendez
                                                 Assistant U.S. Attorneys
                                                 (718) 254-6430/6295/6408
